Citation Nr: 0335746	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) June 28, 2001, decision, 
which denied accrued benefits in excess of two years prior to 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The moving party is the widow of a World War II veteran, who 
served on active duty with the Commonwealth Army of the 
Philippines from December 1941 to December 1942 and from 
April to November 1945.

Historically, during the veteran's lifetime, he was service 
connected for pulmonary tuberculosis (PTB) with 
bronchiectasis, among other disorders.  By rating decision 
dated in April 1993, the RO determined that a graduated 
reduced evaluation was warranted for PTB with bronchiectasis.  
At the time of the rating decision, the disability was 
evaluated as 100 percent disabling.  The reductions were to 
occur in September 1994 to 50 percent and September 1998 to 
30 percent.  The veteran filed a substantive appeal to the 
April 1993 rating decision, which he continuously pursued 
until his death in September 1999.  The moving party filed a 
claim for service connection for cause of death in October 
1999.  By rating decision in April 2000, service connection 
for cause of death was granted and the disability evaluation 
for PTB with bronchiectasis was increased to 100 percent 
effective in September 1993.  This determination was 
exclusively for the purpose of calculating accrued benefits.

The moving party filed an appeal of the April 2000 rating 
decision, contending that the award of accrued benefits for 
only two years prior to the veteran's death was tantamount to 
a partial denial of benefits.  In the alternative, she 
requested the Chairman of the Board recommend equitable 
relief pursuant to 38 U.S.C.A. § 503(a).  The Board reviewed 
the appeal in June 2001 and denied accrued benefits in excess 
of two years before the veteran's death.  Relying on court 
precedent and statutes, the Board found that there was no 
legal basis upon which to award accrued benefits in excess of 
two years before the veteran's death.  See Vda. De Landicho 
v. Brown, 7 Vet. App. 42 (1994); Zevalink v. Brown, 102 F. 3d 
1236 (Fed. Cir. 1996); 38 U.S.C.A. § 5121(a).  The Board also 
indicated that the moving party's request for equitable 
relief  would be referred to the Chairman of the Board for 
consideration under 38 C.F.R. § 2.7.  In November 2001, the 
moving party sought reconsideration of the Board's June 2001 
decision.  The Board denied her motion for reconsideration by 
letter dated in November 2001.  The moving party then moved 
for a revision of the June 2001 Board decision based on clear 
and unmistakable error.  The Chairman of the Board denied the 
request for equitable relief in December 2003.    


FINDING OF FACT

The moving party failed to clearly and specifically set forth 
the alleged CUE, or errors of fact or law in the June 2001 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error(s).


CONCLUSION OF LAW

The moving party has not met pleading requirements for motion 
to revise or reverse a Board decision on grounds of clear and 
unmistakable error.  38 C.F.R. § 20.1403, 20.1404(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

General.  Clear and unmistakable error is a very specific and 
rare kind of error.  It is the kind of error of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  

(b) Record to be reviewed. -(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  (38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board notes that the final regulations governing the 
adjudication of CUE motions also provide:

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department of 
Veterans Affairs file number; and the date of the Board of 
Veterans' Appeals decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue or  
issues, to which the motion pertains.  Motions that fail to 
comply with the requirement set forth in this paragraph shall 
be dismissed without prejudice to refiling under this 
subpart. 38 C.F.R. § 20.1404(a).

The originally promulgated Rule 1404(b) (38 C.F.R. 
§ 20.1404(b)), further stated that:

(b) Specific Allegations Required: The motion must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

The United States Court of Appeals for the Federal Circuit 
reviewed the CUE regulations and held that in the event that 
the moving party's motion does not adequately set forth 
specific grounds of CUE, the Board is precluded from deciding 
the motion on the merits.  Accordingly, that portion of Rule 
1404(b) in italics was invalidated.  Disabled American 
Veterans, et al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  

Subsequently, Rule 1404(b) of the Board's Rules of Practice 
was amended to provide:

(b) Specific allegations required.  The motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling 
under this subpart.

It has recently been held that in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed.Cir. December 8, 2000).


II.  Analysis


Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(CAVC) has held that provisions of the VCAA are not 
applicable to claims of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc). 

The Board advised the moving party of the regulations 
pertaining to CUE in a December 2002 letter, which advised 
both the moving party and her representative by separate 
letter, of the specific filing requirements.  Following 
receipt of the regulations, the moving party via her 
representative clarified by letter in November 2003 that the 
motion for CUE pertained to the June 2001 Board decision.  
The allegations of CUE had previously been set forth in the 
moving party's pleading dated in November 2002.  The Board 
finds that the moving party's CUE motion received in December 
2002 contains only general assertions of CUE and a 
disagreement with the law governing accrued benefits.

The moving party argues one "error."  She contends that the 
RO violated "Standards of Ethical Conduct and Related 
Responsibilities, Title 38 and the Veterans Benefits 
Improvement Act of 1994, Pub. L. 103-446" (the complete 
citation is Pub. L. 103-446, November 2, 1994, 108 Stat. 
4645) by unduly delaying their determination of the veteran's 
increased evaluation claim until the April 2000 rating 
decision.  The moving party points to the Board's November 
1996 remand of the issue as evidence that the RO was not 
properly developing and addressing pertinent evidence.  The 
moving party expresses no specific allegations of factual or 
legal error.  She merely voices general disagreement with the 
outcome of the June 2001 Board decision.   Although the 
moving party cites with specificity what law or law(s) are 
applicable in her case and she does not explain how the Board 
improperly applied or failed to apply these law(s).  The 
moving party also fails to show how the result would have 
been manifestly different but for the alleged misapplication 
of law.  The moving party points to no specific evidence that 
undebatably demonstrates her entitlement to accrued benefits 
in excess of two years prior to the veteran's death.

The Board must emphasize that in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE, and that non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement under Rule 1404(b).  Moreover, motions that fail 
to comply with the requirements set forth in Rule 1404(b), 
are subject to dismissal without prejudice.  Disabled 
American Veterans, et al. v. Gober, supra.  Accordingly, in 
view of the fact that the moving party has failed to comply 
with Rule 1404(b), and that no other allegation of CUE is 
supported by the record as noted above, the Board has no 
alternative but to dismiss the moving party's motion for CUE 
without prejudice.

The Board would like to further advise the moving party that 
while this decision does not preclude her from submitting 
more specific allegations of CUE, the denial of her original 
claim for accrued benefits in excess of two years prior to 
the veteran's death is rooted in very basic application of 
established law and regulations to undisputed facts of 
record.  It appears the moving party's major objection is to 
the fairness of current law rather than the existence of CUE 
with respect to the application of that law.  Therefore, it 
might benefit the moving party to reconsider engaging in 
repeated efforts to more specifically allege CUE in the June 
2001 Board decision, and, instead, consider directing her 
energy towards efforts designed at effectuating changes in 
the applicable law.


ORDER

The motion is dismissed without prejudice to refiling.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



